In our opinion the subject property did not acquire any easement rights in the land to the west thereof by the provisions of the subsequent deed of conveyance of that westerly parcel. (Bridger v. Pierson, 45 N. Y. 601, 603.) The title is not one free from reasonable doubt, nor one which will enable the purchaser to hold the easement rights contracted to be conveyed to him free from probable claim against which he may be obliged to defend by litigation. (Chesebro v. Moers, 233 N. Y. 75, 81; Moore v. Williams, 115 N. Y. 586.) Present — Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ.